Citation Nr: 0301707	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-00 002A	)	DATE
	)
	)


THE ISSUE

Whether the March 29, 1948, decision of the Board of 
Veterans' Appeals (Board) that denied restoration of service 
connection for a psychiatric condition should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric condition is the subject of a 
separate decision.)


REPRESENTATION

Moving party represented by:  Hugh D. Cox, Jr., Attorney at 
Law


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel



INTRODUCTION

The claimant had active military service from March 1945 to 
April 1946.

In April 2000, the Board denied reopening of the claim for 
service connection for a psychiatric disorder based on a 
conclusion that the claimant had not submitted new and 
material evidence.  In April 2001, the United States Court of 
Appeals for Veterans Claims vacated and remanded that claim 
to the Board.  In the meantime, the claimant's attorney 
submitted a motion in January 2002 for revision or reversal 
of a March 1948 Board decision that denied restoration of 
service connection for schizophrenia on the grounds of clear 
and unmistakable error (CUE).  Since a favorable decision on 
the CUE motion would affect the pending claim to reopen, the 
Board will decide this issue first.  


FINDINGS OF FACT

1.  In a March 1948, decision, the Board found that the 
claimant's schizophrenia clearly and unmistakably preexisted 
his entry into service and was not aggravated thereby.  
Therefore, it was held that the grant of service connection 
for a psychiatric condition was clearly and unmistakably 
erroneous, and restoration of service connection was denied. 

2.  At the time of the March 1948 Board decision, there was 
evidence of record clearly and unmistakably establishing that 
the claimant's schizophrenia preexisted his entry into 
service and was not aggravated by his period of military 
service. 

3.  The correct facts were before the Board in March 1948. 

4.  It is not clear that the outcome of the March 1948 Board 
decision would have been different if the alleged errors had 
not been made. 



CONCLUSION OF LAW

The March 29, 1948, Board decision denying restoration of 
service connection for schizophrenia was not based on clear 
and unmistakable error.  38 U.S.C.A. §§ 1110 and 7111 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.1403 and 20.1404 (2002); 
38 C.F.R., 1947 Supp., §§ 2.1009 and 2.1063. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record.  Only the 
evidence pertinent to the CUE motion is discussed herein.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  In part, the VCAA modified VA's duties to notify 
and assist claimants.  However, the VCAA is not applicable to 
allegations of CUE.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).  A claim of clear and unmistakable error is not a 
claim or application for VA benefits, and duties associated 
with such claims or applications are inapplicable.  38 C.F.R. 
§ 20.1411(c) and (d).  In addition, the "benefit of the 
doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to clear 
and unmistakable error motions.  38 C.F.R. § 20.1411(a) and 
(b).  

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  A clear and unmistakable error is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Id.  Review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  Id.

In this case, the claimant was granted service connection for 
schizophrenic reaction in May 1946.  On his application for 
compensation, he reported treatment in 1944 (i.e., before 
service) for nervousness.  He was hospitalized during service 
in March 1946, and the medical records indicated that the 
claimant had a lifelong history of schizoid behavior, 
headaches, and pains in the legs.  Diagnoses included 
schizophrenic reaction, unclassified, EPTS (existed prior to 
service), and anxiety reaction, chronic, EPTS.  The 
claimant's April 1946 certificate of disability for discharge 
indicated that he had a schizophrenic reaction that was not 
incurred in authorized military activity, but rather EPTS.

On an April 1947 VA neuropsychiatric examination report, it 
was noted that the claimant denied having been nervous in the 
past or having any knowledge as to why he was treated during 
service.  Findings included moderately disturbed behavior, 
numerous facial tics, and restless shifting.  The diagnosis 
was schizophrenia with disturbed emotional state.  The 
examiner stated that the claimant was incompetent and 
recommended immediate hospitalization.

In 1947, a field examination was requested to determine 
whether the claimant's psychiatric disorder existed prior to 
active duty.  The June 1947 field examination report noted 
that the claimant's family physician, Dr. Person, had passed 
away.  Review of his records reportedly revealed that the 
claimant was treated in 1944 and 1946, but the nature of this 
treatment was not indicated.  Several statements were 
obtained from physicians, persons who knew the claimant, the 
claimant, and his family members.  Several people interviewed 
stated that the claimant was a spoiled boy who was sheltered 
by his parents and did not work, but few indicated that he 
was nervous or had a psychiatric disorder.  The claimant 
admitted to experiencing nervousness prior to service.

A September 1947 RO decision found that the May 1946 decision 
granting service connection for schizophrenic reaction was 
clearly and unmistakably erroneous.  The RO indicated that 
service records did not show that a mental disorder was 
incurred in or aggravated by service and that a post-service 
VA field examination report indicated that the claimant's 
nervous condition existed prior to service.  The claimant 
appealed this decision.

In support of his appeal, the claimant submitted several lay 
statements from physicians that had treated him prior to 
service, individuals that had known him before and after 
service, and family members.  In summary, these statements 
alleged that he had not received any psychiatric treatment or 
exhibited any signs of a psychiatric disorder prior to 
service, but that he had exhibited nervousness since service.

In a March 29, 1948, decision, the Board affirmed the 
September 1947 rating decision and denied the claimant's 
appeal for restoration of service connection for a 
neuropsychiatric condition.  The Board found that the 
evidence provided for clinical purposes and during the field 
examination clearly and unmistakably showed that the 
claimant's psychiatric condition existed prior to service.  
It was also held that the manifestations of this condition 
before service were similar in character and degree to those 
shown during service and that there was, therefore, no 
aggravation of the preexisting condition.

The law in 1948 was the same as currently with regards to the 
principles of entitlement to service connection and 
aggravation of a preexisting condition.  Essentially, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  

A veteran who served during a period of war is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that a disorder existed prior to entry 
into service.  Where the evidence shows that there was an 
increase in disability during service, there is a presumption 
that the disability was aggravated by service.  38 C.F.R., 
1947 Supp., 2.1063. 


The correct facts were before the Board in 1948.  The 
claimant's attorney alleges that the service medical records 
were not received until May 1, 1948, after the Board decision 
being challenged.  However, review of the record shows that 
the service medical records were received May 1, 1946.  There 
is no indication that additional relevant evidence existed 
that the Board did not have access to in 1948.  The 
claimant's service medical records seem complete, with an 
induction examination, in-service hospitalization reports, 
and Medical Board reports.  The claimant has never alleged 
that pertinent service medical records are missing.

The claimant's attorney also suggests that the correct facts 
were not before the Board in 1948 because a VA employee 
"fraudulently" obtained information during the 1947 field 
examination.  The claimant's attorney states that the VA 
employee, identified as an Associate Attorney on the field 
examination report, was not licensed to practice law in North 
Carolina and therefore could not conduct field interviews.  
The claimant's attorney also suggests that the use of the 
title "Associate Attorney" by the VA employee intimidated 
people interviewed into giving inaccurate information.  
Despite these arguments, there is no evidence that an 
employee conducting field interviews must be an attorney or 
must be licensed to practice law in the state where the 
interviews are conducted.  There is also no evidence that any 
of the information provided during the field interviews was 
untrue or that it was inaccurately reported in the field 
examination report.  Moreover, the evidence submitted by the 
claimant's attorney concerning the qualifications of the 
field examiner cannot be considered since it was developed 
subsequent to the Board's 1948 decision and is not a proper 
part of a CUE motion.

The claimant's entrance examination showed no psychiatric 
abnormalities, so it is presumed that he was in sound 
condition.  Whether the lay statements, including those of 
the claimant, indicating that he had nervousness and anxiety 
before service were legally sufficient to rebut the 
presumption of soundness is debatable.  However, the standard 
of review at this time is whether the Board's conclusion in 
1948 was clearly and unmistakably erroneous, and that means 
that if there was a basis in the record for the Board's 
conclusion that the claimant's psychiatric condition 
preexisted service, then there is no CUE.  The in-service 
Medical Board found that the claimant's psychiatric condition 
preexisted service, and that conclusion was supported by the 
claimant's statements - during service, on his application 
for compensation, and during the field exam - as to pre-
service symptomatology he had experienced.  See, e.g., Doran 
v. Brown, 6 Vet. App. 283 (1994) (presumption of soundness 
was rebutted by clear and unmistakable evidence consisting of 
the veteran's own admissions during clinical evaluations as 
to pre-service history of psychiatric problems).  Therefore, 
since there was a factual basis in the record, it cannot be 
said that the Board's conclusion that the veteran's 
psychiatric condition preexisted service was clearly 
erroneous.

The next issue the Board addressed in 1948 was whether the 
claimant's preexisting psychiatric condition was aggravated 
by service.  In concluding that it was not, the Board 
commented on the claimant's symptomatology before and during 
service.  However, in determining whether a preexisting 
condition increased in disability during service, VA must 
examine the symptomatology shown before, during, and after 
service.  38 C.F.R., 1947 Supp., 2.1063 and 38 C.F.R. § 3.63, 
3.77, and 3.79 (1949).  Although the Board's analysis was 
incomplete, and could be called erroneous, that does not mean 
that the outcome of the decision would have been any 
different.  A clear and unmistakable error is "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citation 
omitted); see also 38 C.F.R. §§ 20.1403(a) and (c) and 
20.1404(b).  Even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error cannot be clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  

In this case, the symptoms exhibited by the claimant during 
service and on VA examination in 1947 were nearly identical 
(impaired affect, restlessness, disturbed behavior).  The 
Board could have considered the findings from the VA 
examination and concluded that the claimant's symptomatology 
before, during, and after service was the same.  The Board 
cannot now, on collateral review of the prior decision, try 
to decide what weight would have been afforded the evidence 
shown on the VA examination report.  In other words, even 
admitting error in the application of the law, there was 
still a factual basis in the record for the Board's 
conclusion that there was no aggravation of the preexisting 
psychiatric condition.  It is not clear that the result of 
the March 1948 decision would have been manifestly different 
if the Board had correctly considered the regulatory 
provisions as to aggravation.  

Service connection can be severed if the initial grant was 
clearly and unmistakably erroneous, and the burden of proof 
is on VA.  38 C.F.R., 1947 Supp., 2.1009(d).  The initial 
rating decision in 1946 granted service connection for a 
psychiatric disorder as incurred in service.  In order for 
the RO to find incurrence during service, there should have 
been evidence indicating such.  There was none.  The only 
evidence before the RO in 1946 were the service medical 
records which expressly indicated that the claimant's 
psychiatric condition had preexisted service and was not 
aggravated thereby.  However, in determining whether a grant 
of service connection was clearly and unmistakably erroneous, 
VA is not limited to reviewing only the evidence that was 
before the RO when it made the initial grant.  Daniels v. 
Gober, 10 Vet. App. 474 (1997).  In this case, the initial 
grant was clearly and unmistakably erroneous since there was 
persuasive evidence of record indicating that the claimant's 
psychiatric disorder preexisted service and was not 
aggravated thereby.  That evidence is discussed in detail 
above and will not be repeated here.  The RO's decision to 
sever service connection, and the Board's subsequent denial 
of restoration, was supported factually by the record.

The claimant's attorney argues against the Board's 
conclusions in 1948 that the claimant's psychiatric condition 
preexisted service and was not aggravated thereby, alleging 
that there was insufficient evidence to support those 
conclusions.  Such allegations are not sufficient for a claim 
of clear and unmistakable error.  Rather, the attorney is 
disagreeing with the Board's weighing of the evidence in 
1948.  It is not enough that there was some evidence 
supporting the claim for restoration of service connection; 
how the Board weighed the evidence is not CUE.  Also, there 
was no requirement in 1948 that the reasons and bases 
provided by the RO and the Board be as detailed as they are 
in current decisions.  Even so, the Board's 1948 decision 
recited the evidence, applicable law, and its conclusions.

Accordingly, the Board concludes that the March 1948 Board 
decision was not clearly and unmistakably erroneous.  The 
correct facts were before the Board, the claimant has not 
provided persuasive reasons why the outcome of the decision 
would have been manifestly different decision if the alleged 
error(s) had not been committed.


ORDER

The claimant's motion for revision or reversal of the 
March 29, 1948, decision of the Board of Veterans' Appeals 
denying restoration of service connection for a psychiatric 
disorder is denied. 


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




